Citation Nr: 1141850	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  07-31 333A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for metabolic condition (diabetes mellitus).

3.  Entitlement to service connection for a prostate condition. 

4.  Entitlement to service connection for erectile dysfunction.

5.  Entitlement to special monthly compensation (SMC) based on loss of use of a creative organ.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

L. Durham, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to April 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision, which denied a claim for entitlement to SMC based on loss of use of a creative organ; a December 2009 rating decision, which denied claims for service connection for metabolic condition (diabetes) and a prostate condition; and an August 2006 rating decision, which denied a claim for service connection for sleep apnea.

The Board notes that the issue of entitlement to service connection for erectile dysfunction has not been adjudicated by the RO or appealed to the Board.  However, based on the evidence of record, the Board finds that the issue of service connection for erectile dysfunction is intertwined with the issue of entitlement to SMC based on loss of use of a creative organ.  The Board has considered referring the issue of entitlement to service connection for erectile dysfunction to the RO appropriate consideration and adjudication.  However, as the Board is granting this claim, and the claim is intertwined with the issue of entitlement to SMC based on loss of use of a creative organ, the Board finds it to be in the best interest of the Veteran to adjudicate these claims together in this determination, as done below.  

The issues of entitlement to service connection for sleep apnea, metabolic condition (diabetes mellitus), and a prostate condition are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The Veteran is shown by the most probative evidence of record to have erectile dysfunction that is etiologically related to a disease, injury, or event in service.


CONCLUSIONS OF LAW

1.  Service connection for erectile dysfunction is warranted.  See 38 U.S.C.A. § 1110, 1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

2.  The criteria for entitlement to SMC based on loss of use of a creative organ have been met.  38 U.S.C.A. § 1114(k) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.350(a) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for service connection for erectile dysfunction and SMC based on loss of use of a creative organ, the benefits sought on appeal have been granted, as discussed below.  As such, the Board finds that any error related to the VCAA on these claims is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2011); Mayfield v. Nicholson, 19 Veteran. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

1.  Entitlement to service connection for erectile dysfunction.

As discussed above, the Veteran has not specifically submitted a claim for service connection for erectile dysfunction; however, the Board is taking jurisdiction of this claim.  

A review of the Veteran's service treatment records does not reflect treatment, complaints, or diagnoses of erectile dysfunction.

With regard to a current diagnosis, the Veteran underwent a VA examination in August 2010.  The examiner reviewed the claims file.  The Veteran reported that he has not tried medications for erectile dysfunction but he might try them in the future.  It was noted that the Veteran has had symptoms of erectile dysfunction or impotence since age 48, about 9 years ago.  The Veteran reported that he has not attempted to engage in sexual activity for the last 8 years.  

With regard to granting service connection on a direct basis, regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303(d) (2011).

The Board notes that a Veteran is competent to offer a description of the symptoms he experienced in service, and to describe a continuity of symptoms since service.  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In this case, the Board notes that the Veteran is competent to report that he has experienced symptoms of erectile dysfunction or impotence since age 48 or since approximately 2001.  Moreover, the Board notes that the Veteran is a physician and, as such, his assertions are not lay assertions.  

Therefore, as the Veteran has reported having erectile dysfunction that began during his active duty service, and the claims file contains no medical or lay evidence to the contrary, the Board will resolve all reasonable doubt in favor of the Veteran and grant the claim for entitlement to service connection for erectile dysfunction.



2.  Entitlement to SMC based on loss of use of a creative organ.

With regard to the Veteran's claim for entitlement to special monthly compensation for loss of use of a creative organ, the Board notes that the Veteran has been granted service connection for right testicular atrophy with secondary low serum testosterone and, as noted above, service connection for erectile dysfunction.  

The Veteran underwent a VA examination in August 2010.  The examiner reviewed the claims file.  The Veteran reported that he has not tried medications for erectile dysfunction but he might try them in the future.  It was noted that the Veteran has had symptoms of erectile dysfunction or impotence since age 48, about 9 years ago.  The Veteran reported that he has not attempted to engage in sexual activity for the last 8 years.  Upon examination, it was noted that there is right testicular atrophy, and the left testicular size is normal.  The testicular consistency is normal and similar between the testicles.  The right testicle was 1 centimeter in diameter by 1.5 centimeters, and the left testicle was 2 centimeters in diameter by 3.0 centimeters.  Therefore, the right testicle was one-half the diameter of the left testicle.  The Veteran indicated at this time that he did not wish to have  biopsy to establish the presence or absence of spermatozoa in the right testicle. 

The Veteran asserted in his March 2011 VA Form 9 Appeal that he believes that the examination that he was afforded was superficial.  It was not performed by a specialist and no specialized instruments were used.  He claims that no measurements were made to determine the size of his testicles and the determination with regard to size was purely subjective.

The Board notes that VA provides SMC if a Veteran, as a result of service-connected disability, has suffered the anatomical loss or loss of use of one or more creative organs.  38 U.S.C.A. § 1114 (k).  Loss of use of one testicle is established when (a) The diameters of the affected testicle are reduced to one-third of the corresponding diameters of the paired normal testicle, or (b) The diameters of the affected testicle are reduced to one-half or less of the corresponding normal testicle and there is alteration of consistency so that the affected testicle is considerably harder or softer than the corresponding normal testicle; or (c) If neither of the conditions (a) or (b) is met, when a biopsy, recommended by a board including a genitourologist and accepted by the veteran, establishes the absence of spermatozoa.  38 C.F.R. § 3.350(a)(1)(i). 

However, the Board notes that entitlement to SMC based on loss of use of a creative organ can also be granted based on erectile dysfunction.

Therefore, in light of the grant of entitlement to service connection for erectile dysfunction, the Board also finds that entitlement to SMC for this disability is in order as well.  See 38 U.S.C.A. § 1114(k), 38 C.F.R. § 3.350(a). 


ORDER

Entitlement to service connection for erectile dysfunction is granted.

Entitlement to SMC based on loss of use of a creative organ is granted.


REMAND

The Veteran is seeking entitlement to service connection for sleep apnea, a prostate condition, and metabolic condition (diabetes).  Having reviewed the claims file, the Board finds that additional development is necessary prior to the adjudication of these claims.  

With regard to the Veteran's claim for service connection for sleep apnea, the Veteran contends that he has had symptoms related to sleep apnea for many years, to include while he served in the Air Force.  

A review of the service treatment records reveals no complaints, treatment, or diagnosis of sleep apnea or a sleep disorder of any kind.

The Board notes that the Veteran underwent a VA examination in June 2006.  At this examination, the Veteran reported that he had not seen doctors specifically for sleep complaints but that he has longstanding snoring, which would wake him up at night, and difficulty getting to sleep.  The Veteran was noted as having insomnia, rule out sleep apnea, poly reveals sleep apnea with apnea hypopnea index of 11 in mildly abnormal range.  

In a June 2007 VA neurology consult record, the Veteran reported falling in sleep as early as high school and indicated that he has had daytime sleepiness for 30 years.  In an August 2007 VA neurology sleep study, the Veteran was diagnosed with obstructive sleep apnea syndrome. 

The Board notes that, in Charles v. Principi, 16 Vet. App. 370 (2002), the United States Court of Appeals for Veterans Claims (Court) held that under 38 U.S.C.A. § 5103(A)(d)(2), VA was to provide a medical examination as "necessary to make a decision on a claim, where the evidence of record, taking into consideration all information and lay or medical evidence, [including statements of the claimant]," and where, the claimant had been diagnosed to have tinnitus, and had proffered competent lay evidence that he had had continuous symptoms of the disorder [i.e., ringing in the ears] since his discharge.  Because there was evidence of record satisfying two of the requirements of the statute, i.e., competent evidence of a current disability or recurrent symptoms, and evidence indicating an association between the appellant's disability and his active service, but there was not of record, competent medical evidence addressing whether there is a nexus between his tinnitus and his active service, VA was to provide the claimant with a medical "nexus" examination. 

In light of the fact that the claims file reflects that the Veteran has a current diagnosis of a sleep disorder, and the Veteran, who is a physician, has indicated that he has had symptoms relating to this sleep disorder since his active duty service, the Board finds that the Veteran should be provided a VA examination for the proper assessment of his claim.  38 U.S.C.A. § 5103A (West 2002).  Thus, this issue must be remanded in order to schedule the Veteran for a VA examination to determine whether he has a current sleep disorder of any kind, to include sleep apnea, that was caused or aggravated by his active duty service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).  

With regard to the Veteran's claim for service connection for a prostate condition, the Veteran asserted in his March 2011 VA Form 9 Appeal that he was prescribed Flomax and Doxazosin (Cardura) while on active duty for this condition.  It was asserted in the September 2011 Informal Hearing Presentation that the Veteran has had prostate problems that have persisted since service.

A review of the service treatment records reflects that the Veteran was noted in January 2005 as having minimal prostate enlargement and was prescribed Flomax.  The Veteran was noted in a February 1998 service treatment record as having hyperplasia of the prostate.  A May 1990 service treatment record reflects that the Veteran was prescribed Cardura.   

The Board notes that a VA medical opinion was rendered in January 2011.  The Veteran was not present for examination.  The examiner reviewed the claims file and noted that the Veteran presented to the urology clinic on January 3, 2005, and was noted to have a slightly smaller right testicle.  There was minimal prostate enlargement with no definite occlusion.  The examiner noted that the Veteran underwent a VA examination in 2010, at which the Veteran was diagnosed with right testicular atrophy with secondary low serum testosterone, based on the history, laboratory tests, and the examination.  In that examiner's medical opinion, the right testicular atrophy (with secondary low serum testosterone) was less likely as not first manifest during active duty service.  Since there was no history of trauma to the testicle while the Veteran was in service, the most likely explanation was that the right testicular atrophy first manifest at birth or during puberty before active service.  The absence of the right testicular atrophy being reported to the Veteran during his initial physical examination at entry in the armed forces was most likely the result of the examination being incomplete.  The examiner went on to note that he had no reason to doubt the Veteran's history that he was first diagnosed with right testicular atrophy while he was on active service in 1998, but the testicular atrophy most likely first manifested long before he was diagnosed with testicular atrophy.  It was further noted that the Veteran has no interest in having children at this point in his life, and he does not wish to have a biopsy to establish the presence or absence of spermatozoa in the right testicle.  Upon review of the medical evidence of record and consideration of the 2010 VA examination report, the January 2011 examiner noted that the Veteran had no current prostate condition.  She noted that there is indeed evidence for minimal prostate enlargement in a January 2005 clinic note prior to military discharge.  However, the examiner determined that it is less likely as not that the Veteran's current prostate condition was caused by or a result of or related to the enlarged prostate found in January 2005 since there is nothing in the evidence of record to show that there is any diagnosis or treatment for any current prostate condition at this time.  The examiner noted that, just because there is a finding on a physical examination does not mean that there is a disease process associated with this physical finding.  

In light of the fact that the Veteran was noted as having an enlarged prostate during service, he was prescribed Flomax and Cardura during service, he has asserted that he has had problems related to a prostate condition since service, the January 2011 VA opinion was not based on physical examination of the Veteran, and August 2010 VA examination focused on the Veteran's testicular claim as opposed to his prostate claim, the Board finds that the Veteran should be provided a VA examination for the proper assessment of his claim.  38 U.S.C.A. § 5103A (West 2002).  Thus, this issue must be remanded in order to schedule the Veteran for a VA examination to determine whether he has a current prostate condition of any kind that was caused or aggravated by his active duty service.  Colvin, supra.

With regard to the Veteran's claim for service connection for metabolic condition (diabetes), the Veteran asserted in his January 2010 notice of disagreement (NOD) that he had an abnormal fasting glucose within months of discharge from the Air Force and immediately went on a diabetic diet.  The Veteran asserted that, since he worked in the Andrews Air Force hospital as a podiatrist, he asked one of his physician co-workers to order a HgB A1C.  The result was a level of 5.8.  When he had his HgB A1C checked as part of a VA examination, it was 6.3.  The Veteran contends that it was clear to him that his diet plan was not working as well as he had planned.  The Veteran indicated that he moved to Ohio in the next few months, where he saw a physician who placed him on Metformin.  The Veteran contends that treatment for diabetes does not just involve medication and, in his case, diet alone did not control his sugar to the level of a non-diabetic.  

A review of the service treatment records does not reflect that the Veteran was diagnosed with diabetes mellitus or metabolic syndrome while on active duty.

The Veteran was discharged from active duty on April 30, 2005.  In an April 25, 2006, VA treatment record, it was noted that the Veteran was being seen for a follow-up for increased blood glucose and that he had a strong family history of type 2 diabetes mellitus.  It was noted that the Veteran had lost 6 pounds and was reducing simple carbohydrates in his diet. 

The Veteran underwent a VA examination in June 2006, at which he was diagnosed with borderline diabetes mellitus.  In an April 2007 VA treatment record, the Veteran reported that he believed that he was "pre-diabetic".  He was not noted as having diabetes at this time.  In a June 2007 VA treatment record, the Veteran reported that he has had diabetes since April 2005.  The Board notes that the Veteran does have a current diagnosis of diabetes mellitus.  

The Board notes that the term 'metabolic syndrome' is defined as "a combination including at least three of the following: abdominal obesity, hypertriglyceridemia, low level of high-density lipoproteins, hypertension, and high fasting plasma glucose level."  Dorland's Illustrated Medical Dictionary 1863 (31st ed. 2007). 

The term disability as used in the applicable service connection statutes refers to 'impairment of earning capacity due to disease, injury, or defect, rather than to the disease, injury, or defect itself.'  Allen v. Brown, 7 Vet. App. 439, 448 (1995); Hunt v. Derwinski, 1 Vet. App. 292, 296-297 (1991). 

Certain diagnoses, such as elevated triglycerides and obesity, are not, in and of themselves, considered disabilities for purposes of VA compensation.  See 61 Fed. Reg. 20440, 20445 (May 7, 1996); See generally 38 C.F.R. Part 4 (VA Schedule for Rating Disabilities) (2011) (does not contemplate a separate disability rating for obesity).  In such cases, the evidence must show that a Veteran has a current disability that is related to such diagnoses in order for service connection to be warranted. 

Given the definition of metabolic syndrome, it is unclear as to whether it is a 'disease, injury, or defect' so as to constitute a disability.  Thus, a VA examination is required in order to obtain an opinion as to whether metabolic syndrome is a disability for VA compensation purposes.  The examiner should also determine whether the Veteran has a current diagnosis of metabolic syndrome or diabetes mellitus, and, if so, whether either metabolic syndrome or diabetes mellitus had its onset during the Veteran's active duty or was otherwise caused or aggravated by his active duty service.  Additionally, the examiner discuss any possible relationship between the Veteran's metabolic syndrome, if so diagnosed, and his diabetes mellitus.   

Finally, the Board notes that VA has an obligation under VCAA to assist claimants in obtaining evidence, to include relevant records from VA or private medical care providers.  38 C.F.R. § 3.159 (2011).  As such, the Board should take this opportunity to obtain any recent VA treatment records relevant to the Veteran's claims that have not yet been associated with the claims file.  Additionally, the Board finds that it is unclear whether the claims file contains all available treatment records from Andrews Air Force Base.  As such, a request should be made for these records as well.   

Accordingly, the case is REMANDED for the following action:

1. Obtain any and all relevant VA treatment records that have not yet been associated with the claims file.

2. Obtain any and all relevant treatment records that have not yet been associated with the claims file from Andrews Air Force Base.

3. Schedule the Veteran for a VA examination for his claimed sleep apnea or sleep disorder.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of symptoms relating to his claimed sleep apnea or sleep disorder.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should determine whether the Veteran has sleep apnea or a sleep disorder of any kind.  Then, an opinion should be provided as to whether it is at least as likely as not that the Veteran's current sleep apnea or a sleep disorder of any kind was caused or aggravated by his active duty service.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

4. Schedule the Veteran for a VA examination for his claimed prostate condition.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of symptoms relating to his claimed prostate condition.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should determine whether the Veteran has a prostate condition of any kind.  Then, an opinion should be provided as to whether it is at least as likely as not that the Veteran's current prostate condition was caused or aggravated by his active duty service.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

5. Schedule the Veteran for a VA examination for his claimed metabolic syndrome and diabetes mellitus.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate specialist for review, and the specialist should note that it has been reviewed.  Additionally, the specialist should elicit from the Veteran a history of symptoms relating to his claimed metabolic syndrome and diabetes mellitus.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the specialist should determine whether the Veteran has metabolic syndrome and diabetes mellitus.  The specialist should also determine whether metabolic syndrome is a disability for VA compensation purposes.  If the specialist diagnoses the Veteran with metabolic syndrome, an opinion should be provided as to whether it is at least as likely as not that the Veteran's metabolic syndrome had its onset during service or was otherwise caused or aggravated by his active duty service.  An opinion should also be provided as to whether it is at least as likely as not that the Veteran's diabetes mellitus had its onset during active duty or was otherwise caused or aggravated by his active duty service.  Finally, the examiner should discuss any possible relationship between the Veteran's metabolic syndrome, if so diagnosed, and his diabetes mellitus.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

6. Then, readjudicate the claims on appeal.  In particular, review all the evidence that was submitted since the most recent statement of the case (SOC) or supplemental statement of the case (SSOC) was issued with respect to these claims.  If the benefits sought on appeal remain denied, he and his representative should be provided a SSOC.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).







These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


